id office uilc cca_2009022511375052 -------------- number release date from sent wednesday date am to- cc subject statue question re the service may assess the penalty imposed by sec_6672 for all periods covered in the letter the principles of agency law can give effect to a protest letter sent by the taxpayer's representative within the prescribed day period regardless of whether the letter was accompanied by a valid poa the relationship between client and representative is akin to that of principal and agent in which the representative is authorized to act for or in place of the client in order to bind the principal the agent must have either actual or apparent authority or the principal must ratify the agent’s actions for the ------ periods the representative had actual authority evidence by the form_2848 and therefore the protest is valid and operates to extend the statute_of_limitations by the amount of time provided in sec_6672 for the ------ periods the service will have to rely on the doctrines of apparent authority and ratification apparent authority and the power to bind the purported principal arises only when a third party reasonably believes that the agent has the authority to act on the principal’s behalf and the third party’s belief is based on the principal’s manifestation we cannot rely solely on the doctrine_of apparent authority under the circumstances described in your email however because it would be difficult to argue the service reasonably believed in light of the form_2848 only containing the ------ periods that the representative had authority to act for the taxpayer in addition the taxpayer never expressed the representative's role as such to the service the common_law doctrine_of ratification however applies to validate the representative's actions under the circumstances you described the taxpayer purported principal ratified the representative's actions filing the protest by providing the service with a new form_2848 covering the ------ periods as a consequence the taxpayer's legal relations are affected as they would have been had the representative been an agent acting with actual authority at the time of the act therefore if the taxpayer takes an affirmative step to ratify the agent’s action the service and taxpayer will be bound by the agent’s action as of the date of the act the date the taxpayer's representative sent the protest therefore under the doctrine_of apparent authority and ratification the protest is valid for the ------ periods and operates to extend the statute_of_limitations by the amount of time provided in sec_6672 if you have any additional questions or concerns please give me a call
